                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 IN THE MATTER OF AN APPLICATION
 FOR COURTROOM CONNECT TO
 PROVIDE INTERNET CONNECTIVITY
 AND REMOTE REAL TIME
 TRANSCRIPT FEED FOR USE IN A                        Case No. 1:19-cv-5434-VM-RWL
 PROCEEDING OR TRIAL




       I hereby authorize Courtroom Connect, a Southern District of New York contracted

vendor, to provide parties in the State ofNew York, et al. v. Deutsche Telekom AG, et al., No:

1:19-cv-5434-VM-RWL (S.D.N.Y) with Internet connectivity as well as Remote Real Time

transcript feed that can be viewed by Court authorized individuals outside of the courthouse for

the duration of the proceedings set to begin on December 9, 2019. Courtroom Connect can

proceed to make proper arrangements with the District Executive Office of the Court. The

approved attorneys and parties on the case are allowed to bring in the necessary electronic

computing devices to connect to the Courtroom Connect service.



SO ORDERED:

;)-~~~/y
Date                          /

                                                                                                       ----

                                                               esnc SDNY;;:,)- ··
                                                               DOCUMENT             :
                                                               ELECTRONICALLY FILED                !
                                                             · DOC   #:_~3/1;_
                                                               _DAT_E FIL_E!):21
                                               -4-
